Citation Nr: 0406377	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  96-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Oakland, California.  This matter was previously before 
the Board in May 1999, at which time, the Board remanded to 
the RO for issuance of a Statement of the Case and a VA 
compensation and pension physical examination (C&P exam).  
Review of the file indicates that the requested development 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran has a current diagnosis of lumbar strain.

3.  The evidence submitted in support of the claim for 
service connection for a low back disability establishes a 
nexus between current lumbar strain and service.


CONCLUSION OF LAW

A low back disorder was incurred in active service.  
38 U.S.C.A. §§  1110, 1131, 5107 (West. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Background

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Following a detailed review of 
the claims folder, the Board finds that the RO has fulfilled 
or surpassed the requirements of the VCAA in this matter.  
The Board finds that the September 1995 rating decision and 
the September 2003 Supplemental Statement of the Case 
provided to the veteran, specifically satisfy the requirement 
at § 5103A of VCAA in that they clearly notify him of the 
evidence necessary to substantiate his claim.  

By letter dated in April 2003, the RO informed the veteran of 
how responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also advised the veteran of efforts to obtain his service 
medical records and how he could assist.  The letter also 
advised the veteran that he had a period of approximately 30 
days to send in additional information and continues on to 
inform the veteran that if evidence is received within one 
year from the date of the letter, benefits may be payable 
from the date the claim was received, if benefits are 
granted.  The Board finds that the advisements relating to 
deadlines for submitting additional evidence clearly 
establish that the veteran has one year from the letter 
before his date of entitlement would be changed.  Submission 
of evidence within a 30-day period appears to be a 
preference.  Furthermore, these advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 

In this case, the April 2003 VCAA notice letter that was 
provided to the appellant informed him to forward any 
copies he had of his service medical records.  The 
letter also informed the veteran that VA would obtain 
such things as medical records and employment records 
and that it was still his responsibility to make sure VA 
received the records.  Although the letter does not 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The RO has provided the veteran with thorough VA 
examinations.  Numerous attempts were made to obtain complete 
service medical records.  Although there is a question as to 
the completeness of the service medical records, there is no 
indication of outstanding service medical records, Federal 
Government records or other records that have been identified 
by the claimant as pertinent to this matter.  The Board 
concludes that the RO has either complied with or gone beyond 
the provisions of the VCAA.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the veteran to proceed to adjudicate the claim on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1131 (West  2002).  
For the showing of chronic disease in service one must 
present a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  Id.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, the VA is responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show the veteran underwent an 
enlistment physical examination in July 1983, which is 
negative for any medical history, current complaints, 
defects, or diagnoses pertaining to the low back.   Treatment 
records are negative for any complaints or findings regarding 
the low back.   Treatment records do reveal inpatient 
treatment, including surgery, for a right knee injury within 
a few weeks of the veteran's separation from service.

The veteran filed a claim for service connection for a back 
condition in March 1994.  The application was negative for 
report of any treatment of the back in service or post-
service.

The veteran underwent a C&P exam in April 1994.  He reported 
that he had been unemployed since his separation from the 
service secondary to his right knee disability.  In pertinent 
part, the veteran provided a history of low back pain since 
1985 following a motor vehicle accident injury.  He indicated 
he re-injured his low back in 1986 while playing basketball.  
The veteran described his low back pain as intermittent and 
he did not recall what brought on the pain.  He indicated he 
usually wakes up in the morning with stiffness and pain in 
the low back, which subsides with activity.  He stated the 
pain slightly radiates to the back of his left thigh up to 
the knee, with tingling along the lateral aspect of the 
thigh.  He denied any history of numbness or urine or bowel 
incontinence.  He denied any difficulty with sitting, 
standing, bending over, lifting, or carrying heavy weights.  
He revealed the pain usually improved spontaneously.  
Physical examination showed normal lumbar lordotic curve and 
gait.  There was no tenderness over the spine and movements 
of the lumbosacral spine were all within normal limits and 
painless.  X-rays were taken of the lumbosacral spine.  The 
pertinent diagnosis was lumbosacral strain.

In December 1995, the veteran cancelled a scheduled C&P exam 
due to a back injury he incurred at work.  He indicated due 
to his injury he was unable to drive a long distance.

The veteran underwent a C&P exam in January 1996.  The 
veteran reported that in 1986 he experienced localized, low 
back pain of mild severity, which resolved with oral 
analgesics.  Medical history was negative for recurrent, 
chronic back pain or radiation of pain to the lower 
extremities.  History was also negative for bowel or bladder 
incontinence.  The veteran did indicate that if he engages in 
heavy exertion, as he has occasion to do in his occupation as 
a mill worker, he develops some soreness at the end of the 
day in his low back region.  Physical examination revealed 
full, painless range of motion of the lumbar spine.  There 
was no tenderness on palpation of the vertebral or 
paravertebral muscles, or of the sacroiliac joints.  The 
diagnosis was history of mechanical low back pain, resolved.  
The examiner further noted there is no evidence of 
significant low back pathology.  The examiner concluded that 
since the veteran did not have an antalgic gait favoring the 
right knee, any pain experienced in the low back could not be 
attributed to the right knee.

The veteran underwent a C&P exam in June 2000.  The veteran 
reported that he current works in a job that requires very 
heavy physical exertion.  He indicated with regard to his 
service-connected right knee disability, that he takes 
medication for discomfort in his knee once or twice a month, 
and he does not limp unless he is in severe pain.  The 
veteran stated he injured his low back in 1986 in a motor 
vehicle accident.  After describing the accident, the veteran 
indicated he had sciatic nerve irritability since then, a 
span of 14 years.  He described the pain as occasionally 
radiating from his low back down his left leg, left buttock, 
left thigh to the left posterior and lateral left leg and the 
left ankle.   He stated this occurs about twice a year and 
persists two to seven days.  When this occurs, he is limited 
in his ability to engage in activities; but until now, the 
veteran disclosed, he has not mentioned it to any treating 
physician until recently.  The veteran noted an industrial 
accident where he fell three feet, injuring his back.  After 
this episode he had severe pain in his low back and was out 
of work for three months.  X-rays and MRI (magnetic resonance 
imaging) were negative.  He had two cortisone injections and 
has noted great improvement in his low back since the shots.  
At the time of the examination, the veteran reported he was 
in minimal discomfort and had no leg symptoms, although he 
still experiences mild low back pain, which occasionally 
radiated to his leg.

Physical examination demonstrated the veteran could flex 
forward and touch his toes, bend backward fully, flex right 
and left normally, and rotate laterally to the right and left 
normally.  Deep tendon, reflexes, sensation and strength were 
all within normal limits in the lower extremities.  Straight 
leg raising was negative.  The pertinent diagnosis was lumbar 
strain.


II.  Analysis

When complete service medical records are unavailable, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303 (d).  Available service medical 
records do not reveal any complaints, treatment, or diagnoses 
pertaining to the low back.  In this regard, the Board 
observes that when the veteran filed his claim for service 
connection for a back condition, he did not identify any 
treatment in service or post-service for back.  This is in 
direct contrast to his identification of treatment pertaining 
to his right knee, for which he sought service connection on 
the same application.  The Board also notes that the veteran 
disclosed to the June 2000 VA examiner that he had never 
voiced any complaints to a doctor regarding his back until 
recently.

The only evidence of a chronic low back disability in service 
is the history provided by the veteran beginning in March 
1994, less than two months after his separation.  The June 
2000 medical examiner relied on this history in his medical 
opinion on the etiology of the veteran's low back disability.  
The Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals) held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); see Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Close inspection of the June 2000 examination report reveals 
no additional medical comment, e.g., the nature of the 
accident described is consistent with the veteran's low back 
injury.  Rather, the examining physician appears to accept 
the medical history without explanation.  Nevertheless, the 
Board does not completely disregard the opinion as 
incompetent or non-probative.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1933); 
Hensley v. Brown, 5 Vet. App. 155, 151 (1995).  In this 
regard, the Board has carefully considered the veteran's 
statements regarding the onset of his back symptoms.  
Initially, it is noteworthy that the veteran claimed a 
problem with his back a little over one month after he left 
the service.  Since that time, he has asserted he injured his 
back initially in a motor vehicle accident in the mid-1980's.  
He provided the same story in more or less detail, during 
examinations in January 1986 and in June 2000.  During the 
latter C&P exam, the veteran provided a detailed description 
of the accident, i.e., the types of vehicles involved, the 
speed of his own vehicle, the type of impact, nonuse of a 
seatbelt, and his physical contact within the vehicle upon 
impact.  While there is no documentation of back complaints 
in service, the evidence is negative of any injury within the 
first few weeks of service.  As the veteran reported during 
his initial C&P exam in April 1984, he had been unemployed 
since leaving the service, as he was still recovering from 
surgery on his right knee.  In light of the internal 
consistency of the veteran's statements (now documented in a 
number of reports), the facial plausibility of his 
statements, and their consistency with the body of evidence, 
the Board finds his statements credible as to a back injury 
in service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (A VA adjudicator may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran.); see also Pond 
v. West, 12 Vet. App. 341, 345 (1999).  Because the veteran's 
statements are found to be credible, the Board finds the VA 
medical opinion to be of some probative value.

The Board finds that the evidence against the claim is in 
relative equipoise to the evidence substantiating the claim.  
Accordingly, reasonable doubt is afforded to the veteran and 
the Board finds service connection for low back disorder to 
be warranted in this matter.  38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



